DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitations “the hands,” “the passage of said water” (plural occurences) “the outlet pipe,” “the inside,” “the outer face,” “the evaporation,” “the presence of water,” “the lack of water,” “the other end,” “the frame outside,” “the release,” and “said outside” all lack a positive antecedent basis.  Claims 1 and 16 are further construed to be indefinite because the recitation “them” is unclear to which or what feature is being referenced by that possessive grammatical recitation.  Since claims 2-16 are dependent upon an indefinite claim, either directly or indirectly, those claims are construed to be indefinite by dependency.  Furthermore claims 7 and 9 are construed to be indefinite because the recitation “the temperature” lacks a positive antecedent basis.  Claim 7 is construed to be indefinite because the recitation “the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (US 9,826,865).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Maruyama as teaching:

- a collector 18 with at least one opening for the passage of water , connected to the cavity , intended for the passage of said water which drips from the hands of the user, and which comprises an outlet pipe (expressly disclosed at column 4 lines 45-61); 
- a container 2 with a cover 19, installed in the inside of the frame and to which the outlet pipe is connected, the container receiving the water which passes from the cavity to the inside of the frame through the collector (expressly shown in figures 1, 2); 
- a water detection element , at least partially housed in the container  (inherently disclosed at column 1 lines 10-27 because wet hands trigger water detection as claimed); 
- at least one electrical resistance joined to the outer face of the container , such that when said electrical resistance is activated, the container is heated, causing the evaporation of the water therein (expressly disclosed at column 4 line 62 through column 5 line 17);
a control unit connected to the water detection element configured to receive a signal of the presence of water or of the lack of water by said water detection element, and connected to the electrical resistance configured to send an activation or deactivation signal to said electrical resistance (expressly disclosed at column 6 liens 35-45)); 
a conduit made up of a duct with one end connected to the container through the cover or an upper section of the container, and the other end arranged on a face of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Aisenberg et al.  (US 6,038,786).  Maruyama discloses the claimed invention, as rejected above, except for the recited plastic, face connections, overflow pipe, capacitive/antenna/ and/or magnetic field water detection elements.  It would have been an obvious matter of design choice to recite those features, since the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be reasonable or proper under current Office practice and procedure.  References A, N, O, cited in this action, are patent publications from the same inventive entity as the current application.  References B, C, D, E, P, Q, R, S, also cited in this action, teach one or more claim features of hand dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Wednesday, June 16, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753